DANIEL S. PEARSON, Judge.
The trial court’s denial of Evans’ claim for relief under Rule 3.850 is affirmed. Evans’ claim that he was entitled to be man-datorily classified and sentenced as a youthful offender under the then applicable provision of Section 958.04(2), Florida Statutes (Supp.1978), see Stancil v. State, 405 So.2d 426 (Fla. 2d DCA 1981), is patently without merit in that a person, as Evans, simultaneously convicted of more than one felony is not entitled to mandatory classification, State v. Goodson, 403 So.2d 1337 (Fla.1981), under either of the felonies, Abram v. State, 408 So.2d 215 (Fla.1981), notwithstanding that the convictions arise from a single criminal episode. Barnhill v. State, 406 So.2d 1112 (Fla.1981); Flores v. State, 406 So.2d 58 (Fla. 3d DCA 1981).
Affirmed.